Title: Thomas Brand Hollis to Abigail Adams, 20 December 1790
From: Hollis, Thomas Brand
To: Adams, Abigail


My Dear Madam
Chesterfeild Street Decem. 20. 1790.
A sincere desire to hear of your welfare prompted me to write that I might have the pleasure to know from yourself, that you retained the memory of a sincere friend who has an affectionate regard for your self & family & desires the welfare of your country; being above the contracted Idea of an Insulaire who is unwilling any should enjoy Liberty but the Inhabitants of his own Island.
The love of general freedom & the Universal welfare of mankind is I deem not inconsistent with the truest regard for one’s own country.
I am glad to hear the hours you spent at the Hide were agreable to you as it was my wish to make them so & I am pleased to hear you have a situation beautiful & charming your description of it would raise my envy if that was part of my Constitution but I enjoy other people happiness as an addition to my own. we are here obliged to be contented with natural beauties on a smaller scale.
I have made my rivulet larger & longer & uninterrupted & it has a good effect the ends being concealed with a gravel walk on the banks.
you have made me interested in the increase of your family I know not what to write in return for the uncommon & most indearing circumstance of commemorating the memory of my friend in which also you have made me an inheritor.
The walk which Mr Bridgen appropriated to his nuns & friars will receive with Jay its new visitor endeared by every circumstance imagination could invent & he will find himself surrounded with all the charities of father mother Friends & relatives.
may the young man imbibe the principles of his nominal father & as he by example & books propagated the best of principles so may the young Thomas Hollis bring them into practice for the benefit of mankind.
This attention to small matters which generally lead to good is so much in the spirit of my Dear friend Mrs Adams that whereever she passes her good deeds follow her that she will never be forgot.
I shall write to Mrs Smith & endeavour to convey in weak language the strong sense I have of her regard to the principles of Virtue & Liberty by pointing out to her son for his imitation examples of intrepid worth & persevering virtue at the same time not insensible to the ingaging attention she has paid to me & to my friends character & name.
mr Knox had left London before my return to it. This letter should have been sent long since but waited a proper conveyance as private hands are very uncertain having but lately received an account of the receipt of 3 boxes of books sent to Boston June 1789
mrs Jebb is alive, I dare not tell her your suspicion of which she has no fear—tho I have the greatest.
France continues to go on gloriously in spite of the clergy & Aristocraticks & will become the preceptors of mankind.
our press is under difficulties & danger paper & printing taxed & very dear penalties enormous. take warning & preserve it sacred for from instructions & circulation of principles you are now a great nation long may you continue so & be happy is my earnest wish and I remain with the highest gratitude and affectionate regard— wishing every good / your obliged Friend
T Brand Hollis.
 